
	
		I
		112th CONGRESS
		1st Session
		H. R. 3244
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2011
			Mrs. Hartzler (for
			 herself, Mr. Luetkemeyer,
			 Mrs. Emerson,
			 Mr. Akin, Mr. Graves of Missouri,
			 Mr. Long, Mr. Carnahan, Mr.
			 Clay, Mr. Cleaver, and
			 Mr. Hurt) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Power Act to prohibit the Federal
		  Energy Regulatory Commission from requiring the removal or modification of
		  existing structures or encroachments in licenses of the
		  Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Landowner Protection Act of
			 2011.
		2.Shoreline Management
			 Plans
			(a)In
			 GeneralSection 4(e) of the
			 Federal Power Act (16 U.S.C. 797(e)) is amended—
				(1)by designating the
			 first, second, and third sentences as paragraphs (1), (2), and (3),
			 respectively; and
				(2)by adding at the
			 end the following:
					
						(4)Removal or
				Modification of Existing Nonconforming Structures or Encroachments
							(A)In
				generalExcept as provided in subparagraph (B), in issuing,
				denying, approving, or modifying a shoreline management plan required under any
				license issued under this part for any project, the Commission shall not
				require the removal or modification of any existing nonconforming structure or
				encroachment within the project boundary.
							(B)ExceptionSubparagraph
				(A) shall not apply to any existing nonconforming structure or encroachment
				built within the project boundary in bad
				faith.
							.
				(b)Effective
			 DateThe amendments made by subsection (a) shall take effect on
			 January 1, 2011.
			
